DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority

    PNG
    media_image1.png
    297
    1136
    media_image1.png
    Greyscale


Information Disclosure Statement
The information disclosure statements (IDS) filed on August 27, 2020 have been considered by the examiner.

Claim Objections
Claims 2 – 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
Statutory Authority:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Rejection:
Claim 1 is rejected under 35 U.S.C 103 as being unpatentable over the US Patent US 8,268,840 B2 (Brookfield), as disclosed in the information disclosure statement filed on August 27, 2020.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3.	 Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Determining the Scope and Contents of the prior art.
	Brookfield teaches (see, Summary of the Invention: column 3 line 54 – column 4 line 44, Table X) the compound I-29 as presented below:

    PNG
    media_image2.png
    445
    315
    media_image2.png
    Greyscale

	Brookfield teaches the compound of instant Formula (I), wherein:
R1 is a 3-10 membered heterocyclyl (piperidinyl) substituted by R5A, wherein R5A is SO2R7, wherein R7 is C1 alkyl (methyl),
R2A and R2B are each H,
R3 is H,
R4 is NH2, and
p, q and r are each 0.

Brookfield also teaches (see, column 20 lines 4-11) the method of treating a JNK-mediated disorder in a subject, comprising administering to the subject a therapeutically effective amount of the above compound, wherein said disorder is cancer.
Ascertaining the differences between the prior art and the claims at issue.
	Brookfield does not explicitly teach the compound of instant Formula (I), wherein R3 is NH2, as recited in the instant claim. The compound I-29 as taught by Brookfield is considered positional isomer of the compound in the instant claims.
Resolving the Level of Ordinary Skill in the Pertinent Art; and Objective
Evidence in the Application Indicating Obviousness or Nonobviousness
	It is well established that position isomers are prima facie structurally obvious even in the absence of an explicit teaching to modify. The isomer is expected to be preparable by the same method and to have generally the same properties. This expectation is then deemed the motivation for preparing the position isomers. For example, “Position isomerism is a fact of In re Mehta, 52 CCPA 1615, 146 USPQ 284, 347 F.2d 859 (1965)). Note also In re Deuel 34 USPQ2d 1210, 1214  which states, “Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds … a known compound may suggest its analogs or isomers,  either geometric isomers (cis v. trans) or position isomers (e.g., ortho v. para).”  See also MPEP 2144.09(II).
	Brookfield teaches the compound I-29, wherein the variable R4 is NH2, which is a positional isomer of compound encompassed by the instantly claimed invention, wherein the variable R3 is NH2. A person having ordinary skill in the art would be familiar with ortho-substitution on condensed ring system and would perform routine experimentation with an expectation that positional isomeric compound would possess similar, if not superior, pharmaceutical anti-cancer properties. Therefore, US Patent US 8,268,840 B2 renders the instant claim 1 prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of US Patent US 8,268,840 B2 (US ‘840), as disclosed in the information disclosure statement filed on August 27, 2020. Although the conflicting claims are not identical, they are not patentably distinct from each other because they are drawn to the same art specific subject matter.
Graham v. John Deere Co.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Determining the Scope and Contents of the Co-pending Application
	The US ‘840 application is drawn towards (see, claim 1) a compound of formula I as presented below:

    PNG
    media_image3.png
    368
    408
    media_image3.png
    Greyscale

	The US ‘840 application is specifically drawn towards (see, claim 4) a compound, 5-Amino-8-cyclohexyl-2-(1-methanesulfonyl-piperidin-4-ylamino)-8H-pyrido[2,3-d]pyrimidin-7-one. 
	The US ‘840 application teaches the compound of instant Formula (I), wherein:
R1 is a 3-10 membered heterocyclyl (piperidinyl) substituted by R5A, wherein R5A is SO2R7, wherein R7 is C1 alkyl (methyl),
R2A and R2B are each H,
R3 is H,
R4 is NH2, and
p, q and r are each 0.

	Ascertaining the Difference Between the Copending Claims and the Instant Claims
The US ‘840 application does not explicitly claim the method for the treatment of cancer in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of a compound of Formula (I), wherein R3 is NH2, as recited in the instant claim.
Resolving the Level of Ordinary Skill in the Pertinent Art; and Objective
Evidence in the Application Indicating Obviousness or Nonobviousness
	With respect to the fact that the claims of the patent US ‘840 are drawn to compounds and compositions while the instant claims are drawn to methods for the treatment of cancer, comprising using compounds of Formula (I), Applicant is directed to Sun Pharmaceutical Industries Ltd. v. Eli Lilly and Co. 95 USPQ2d 1797, Geneva Pharmaceuticals, Inc. v. GlaxoSmithKline PLC, 349 F.3d 1373 [68 USPQ2d 1865] (Fed. Cir. 2003), and Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d 1353 [86 USPQ2d 1001] (Fed. Cir. 2008) for analogous situations.
	While the US ‘840 application does not teach the compound, wherein R3 is NH2, it is well established that position isomers are prima facie structurally obvious even in the absence of an explicit teaching to modify. The isomer is expected to be preparable by the same method and to have generally the same properties. This expectation is then deemed the motivation for preparing the position isomers. For example, “Position isomerism is a fact of close structural similarity” (In re Mehta, 52 CCPA 1615, 146 USPQ 284, 347 F.2d 859 (1965)). Note also In re Deuel 34 USPQ2d 1210, 1214  which states, “Structural relationships may provide the requisite motivation 
	The US ‘840 application teaches the compound, wherein the variable R4 is NH2, which is a positional isomer of compound encompassed by the instantly claimed invention, wherein the variable R3 is NH2. A person having ordinary skill in the art would be familiar with ortho-substitution on condensed ring system and would perform routine experimentation with an expectation that positional isomeric compound would possess similar, if not superior, pharmaceutical anti-cancer properties. Therefore, the claims in the US Patent US 8,268,840 B2 render the instant claim 1 prima facie obvious.

Conclusion
Claim 1 is rejected.
Claims 2 – 13 are objected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Sagar Patel/Examiner, Art Unit 1626                                                                                                                                                                                                        
/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626